Case 4:19-cv-10084-KMM Document 31 Entered on FLSD Docket 08/20/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 4:19-cv-10084-KMM

  RONALD T. GALLO,

         Plaintiff,
  v.

  COMMISIONER OF SOCIAL SECURITY,

         Defendant.
                                                 /

                      ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon the Parties’ cross motions for summary

  judgment. On May 30, 2019, Plaintiff Ronald T. Gallo (“Plaintiff”) filed a Complaint seeking

  review of a final decision made by Defendant Commissioner of Social Security (“Defendant”).

  (ECF No. 1). On June 1, 2021, Plaintiff made an ore tenus Cross Motion for Summary Judgment

  at a hearing before United States Magistrate Judge Jacqueline Becerra. (“Pl.’s Mot.”) (ECF No.

  23). On June 22, 2021, Defendant filed its Motion for Summary Judgment with Supporting

  Memorandum of Law. (“Def.’s Mot.”) (ECF No. 27).

         The Court referred the matter to Magistrate Judge Becerra who issued a Report and

  Recommendation recommending that (1) Plaintiff’s Motion be DENIED; and (2) Defendant’s

  Motion be GRANTED. (“R&R”) (ECF No. 28). On August 16, 2021, Plaintiff filed a pro se letter

  which the Court construes as Plaintiff’s objections to the R&R. (“Obj.”) (ECF No. 30). The matter

  is now ripe for review. 1 As set forth below, the Court ADOPTS the R&R.




  1
   The Court assumes familiarity with the facts and procedural history, which are set forth in the
  R&R. See R&R at 1–10.
Case 4:19-cv-10084-KMM Document 31 Entered on FLSD Docket 08/20/2021 Page 2 of 3




         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

  The Court “must determine de novo any part of the magistrate judge’s disposition that has been

  properly objected to.” Fed. R. Civ. P. 72(b)(3). A de novo review is therefore required if a party

  files “a proper, specific objection” to a factual finding contained in the report. Macort v. Prem,

  Inc., 208 F. App’x 781, 784 (11th Cir. 2006). “It is critical that the objection be sufficiently

  specific and not a general objection to the report” to warrant de novo review. Id.

         Plaintiff contends that the ALJ committed two errors. See R&R at 11. First, Plaintiff

  contends that the ALJ failed to consider the entirety of Plaintiff’s testimony in assessing whether

  he could return to his past relevant work. R&R at 11; Compl. at 5. Second, Plaintiff contends that

  the ALJ failed to properly evaluate the opinion rendered by Plaintiff’s treating physician. R&R at

  11; Comp. at 5–6.

         As set forth in the R&R, Magistrate Judge Becerra finds that: (1) the ALJ’s findings at step

  four of the five-step analysis are supported by substantial evidence in reliance on the vocational

  expert’s testimony that Plaintiff could perform past relevant work, and Plaintiff fails to argue that

  his inability to return to his past relevant work is due to his physical or mental impairments; and

  (2) the ALJ’s decision to discount the treating physician’s limitations on standing, walking, and

  sitting are supported by substantial evidence in the record, and thus Magistrate Judge Becerra will

  not second guess the ALJ’s decision in that regard. R&R at 12–17. The Court agrees with

  Magistrate Judge Becerra’s findings. Further, the Court finds that Plaintiff’s objections are aptly

  characterized as a general objection to the R&R and do not include any proper, specific objections

  for the Court’s consideration. See generally Obj.




                                                       2
Case 4:19-cv-10084-KMM Document 31 Entered on FLSD Docket 08/20/2021 Page 3 of 3




         Accordingly, UPON CONSIDERATION of the R&R, the pertinent portions of the record,

  and being otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that

  the R&R (ECF No. 28) is ADOPTED. It is FURTHER ORDERED that Defendant’s Motion (ECF

  No. 27) is GRANTED and Plaintiff’s ore tenus Motion (ECF No. 23) is DENIED. The Clerk of

  Court is instructed to CLOSE this case. All pending motions, if any, are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this ____
                                                              20th day of August, 2021.




                                               K. MICHAEL MOORE
                                               UNITED STATES DISTRICT JUDGE

  c: All counsel of record




                                                  3
